(On Fed Spares \ isnt Goer
Vlestean LDisieter op Miissouet
Cenreal Divisteo

:

Df pee ot ICCC and Bnaied
Ile. Kya C. Christian , SO by. ek - 1g pages

 

(Patsire) date = initials No.
v. Case Now SIT-Cy-C4l44 NKL
Awe L. Feecyrhe, evals
(Def ossauts)

HAefoite [lowiom Su Suggesttoy Aue Cppsitos
TO. MOC “derarchains Hoople ; Kenney ; Keely ;
Leroy ee] Kear, Epps aud Lopez. NVlemtoeenad an
in Suppoer op Thai Wlriow to Diswiiss Plalutier
Compleinr, 02 in The Alreaiative, Vorioe Fok more
Desiuize Srarewieur
Comes Now, platurfer MMe Eva Cheisitiay Au pease [iriqawt ber in
his Wleifoo or A eas And Coposirions To MUOG derendaars Devi
Ramey, Keely, Leowsed , Keone, Epps and Lopez. Memozauduet fry
Supper oe Thele Maticu 10 Dfiwiiss Platorfers Comp latur,, O2 Ta Th®
A reonvari Ve, Vlotron Fur Mogs Deriuive SraTeMcur 1 STATS AS Folloas ;

lhe MOCC derendant’s mosr pscenily piled Morfaw 70 Dismiss Ps
premised on A Flawed Read foc oF plaiwrieF Ma.Chaisriiws’ Avioudsdd
Complairs Hast, WIDOC: clsroudaur's ARGUE ‘har, by Amend A
Coop taba opaahatinnch aaceaitsal Fe Beh asiOAdanefqearive0 Ree se ,
bur the Choa will pad our [OCC derevdan7s Tact’ ts based
Solely On A FALRI CATION to have the Cocets skleteacks.| Peom
The Pacts oF ceroudaur’s violatiig Plarurier Fase, Efshith avd
Foorieenih Avondwenr rishis.. ecnuse plaiurian hag Excha use)
hs Admis Rredte Remedies Theoysh the’ FLIRA* Dirideay Litfeanba
Reporm Act “PROCESS OF Filisac hfs calevemcs Appeal ; Geshe C8
~Ancl-in Poa! R&Se lotions REQUEST. SE ATAcHEd Edhibics.

Never / the MOOG Dereuchurs * uRge The GC RTS thar plate TIPPS
Suing derodaars in the OPAC, inclfvedBal Awd Iyjowerive pelisr
Capacity is beyoad The SCOPE OF ThEIR, jurisdiction , avd dlPéudlnrs
URce he Cooper “the Platwiipes , bo oprecurh Aad Elsah Amend moor
Clots shoold bs d&smessade While the cacns prove MUDC corners"
ARGIMENTS ARE couclasoay on these poturs, Flaturipes Allevarions
ARE NOT «

Platsrfers! Amauded Completcr Allez , wih raqqual derail j bow
Olatwiter WAS subfecred TOA PatTERN Ckud usual Puwish MOST
OF beteg lene. sd “And -clepatvect mod eal TRSATMSNT FoR his Sevdlod §
bedsores , dewial of pardlerie EQuipmce> And rndilfites tu Ths
sutcids cells WiTROMD SOAP Aud cleruting hys TONES ~WOR- parsleotc
EQuipMarr TO USE THE RESTROOM j bur ercudant's FoRce plaiurter TO
Ceawl over his cell-avd-steip cel To uss The ResTreowe OVER A
“Chiwesse oiler hols hy ihe Gaound , iN clu the dew OP
EQUIPMENT FoR lat paealegc Condi ton while tN Ades Adeabsisiaanivg
SEYRET: “iy To ouTsids RscReation« danmihSh, plaierter pur
h ghee Mukis dercsdewr’s on Nor ICE Theoysh PSITERS, PACE To FACE

a

CosH AIR UPA. Repenrecb7F Filed 1 SMES poG Molec Es -AUd >
S

Gaigvance Appeal PROCESSES «

Ihe” Efchah Ciecot’} veosly held thar coudvcr or The

\e (5 bt Cieeorr MAS previously NElcl ThaT Conduct oF Thr

Magnitude vid lates thes Efchich-Aaud-Foveresnihy Awesducurs pod
laiuiters Claim Falls spare y Vurinin) Thar precedenr, Foethe
REASONS Cl escetbed Bbove and foelos, Each oF the okyeatbes
Rarsed by the MODOC dereudagts To DlaraTiers Most RECGOT
hee ARE premised On A MppeRMnssib| NARI) psadiioe
of Platuriees AllgrATiOws, As such, MO0C derendauts tistaur more

Neola be denisd.
A. Faectal RackGouwed

Platte ble Ryaw C. Cheisitan” 6S Av Parraleyie Momare alleged
ty the Compstat housed ar Jerezesony CE (bogeatexal CeyToR Tasiela
(Ad SegS Ad WinT STRATINE SHyREGaTIoN » Platurtoe has repeated ly beens
deed hits malicartos avd medical TREGIMSNT FOR biS Konto og
physical TUES oF huge SLES, bRvISES-Aw cl Repeated Cain
OF Spasius juside his ONE lg) . |
From anvnn lt att] PRESENT dare pe Novembce X07, plairfrr
Rapcarelywieore Dieecwe derendave Awe Peecythe 9 E] HAGE Rams 7 )
Sms kesly awd Qusiks Keaurz | CTTERS purring Them oa! NOTICES
he was being poeced| To Go ouside To Recesations wirhour hi
whel-chae , Aud PoRLE To Geais! AROUMd bx ThE greoond because
cleFoxclau's Patled to have paealeic equjomowT Ws ThE Racecattoa
CAGES FoR. himacd-orhae parnle ic fumiqTes- Es, cchally sive he

kease axsb ool lui GDacublan abhead dipswdasiaye 26iCR 5, Kary )
Keeler od-Keanre pailed to pemedy PACKS OF plats wee Deiegs rece
Fo REBT AS WirhouT hes wheedchate is The R&CRép ris Cages
“Awd pailed to place paraledi e SQuipmeur MH ths RECASATION
C AGES TO prevent plawwtier FROM bein Fppced TO cra ARGoWe| j
especially ichisns ‘- Wwoolel RAV oursids bd OTS S RSTAMA THOU,
Haturier woulel Reckeve hyse SORES , bRUSSS ALC pars that
ORrevented hin Feom ol &GOtue - op paRitcivar ine No dai ly ACTINIC ‘
that made plararier leg blesd sevanly acd dnt
his paebleyic les —To the Pow? he would cey FROM TNS PAN e
Ty fhigech MOI7, plaistier repeared ly complansed tO
Cepoudan rs Kaur. rwel Leowaad ve beta wichoot ht whaclehaa
iusels his cell, Avd bef; Forced to Cait! AQovwd On rhs
FI looe. mSicl€ hes cel e ene Krassr 2 “fod Leow Ak A
Approached ClarATiRF cel Theaters he pladurter TO Siog Filia
[erees jo fighee Ramlery, are th| era Recyrhs, Roney
Aud -Keely IEL4USS plaisi fee nou lal ever Ger his whselchare
IF he ConTMiced to WIRE hichse RAGS OPEICI Al -Lawhic h,
clerendayr KaquirZ "Stared 7 Mee Chakri bie Alesad g Conracred
mMedkes| TO STOP yoo Fam G Sth Thar wheel chare po ThAT es |{ /
So |P You wan To oe On) PRESSIILS rhs Teue—Then L have
The pooweé As Mé . UM ~Fonctoual Oke Mavagoe” To Sip yo
FRoM pectevin medic TRSATMERT »
| Platuster was rsvesred hes wlicele hae conspire y by dade
“Lengel quel Kan iz, Ad dekberaiely fucdleeceGuet prevour heer
FROM RE ctevioat Mal cal TREATMENT each Tir plasm aechacd.
yore Paqfoendacs Wk yDssenbshacd jagermamadits Seas et 46k [Cy «

y WE SoA enh
5

Boeh d epoudawr S Kraure Avel Leowaed olosekveel Ths blade
hu E Sores ON plas ier parakse?e leg ; bor orally REFUSE TO -
flow placvirr gt ricdécal ATTRT/ o— ONICSS pinturite Ache! 10
~Sop Fil WG lE7TERS « Flav ripe was dos ded The Richt yo have
hts wheelchate hustle hes cell, aud devted the ahr to Clam
medica! EMERGLY Foe hés serious physxcal iyjesies dy che

clineaive of dereudivts Kiaute and Lect gall e

A laPu rier was Repsatelly dated Mis wheelchate aod Foes
TO_GRAv Aouad O- the a Floor rosie [vs cell Ay subsraut hae,

On Ayal 7, 01%, platurrer WAS laced foside the surads
Call oF S-House ASE " beiyy dewisd his whsel-chsia, Aol
roecedl To eR AUS ARoowd 60 The Fleck To dencare hu A

Ch i JESSE “sofler hole fut Ths grovel ‘ P| Awe A= had To place
his burtodt suse ths holes qw dariuare Pu a JOOSTRATS position |
whch MDC dacswdaw7s pelicy PREVENT S {MATES FROM ‘
bein Allowed wilsr paper, Soap Aud Clavie a qreetals
Foe his Face awd hasds. Platuite-had to cm Rs Pood fwahs

Step Col Vo OT SOM AFYGR de Picatts he

A\peil lO j OLY ) clopewdayts Gran Kselgy avd E lame Rave 7

Came To The Sreip-Cal| lookius furo the coickle-cell-whses |

ploniier WAS placed behiod a steal doce Slar To ce ucts
the cEll. Weraudanrs Karicy aad Keel ey lookecl ar Qlater ior
promuce plaster by QTATING F Vou ( [ule Cheisi?ow,) val NOT G ae

NO nihsel chave Susrele ahs svbudls-celf iw 5 Hoss, bocauss these

cells ans Nor made For prea leqic people ike yous Ko We Chaistiag
dhs aise esonl wrresamonsast ap0 wien b GTO! esRomal RA AROIaSG
wo This cell, beacse Wwe) (dersndanm Rasy aud Keely Yaas he
Only people SE yee 6 So have A wiceda y pail yor STOO Fil fac
Complars7S Yoo ll ger hel. lat ster Wis Force To cau
Akound fuside ths sofcidle-cell fe SERIous phi bTAVSE

hits AMpitared para lac wioold Fold vuclcr hiuaed 0 lanitae
had severe Sores oP bleeds 4 bavbse ouse his lec » DGRsudaurs
Ramey pol Keely | err pare fs A Subsmwtial pisk oF S865
harm oP bein wiibpot An whselchate fuside the suicide
wall, Aud rorced qo cRaw! ARovwd ble, pralcer c pUMATS
dehtcartuy be Atoiler

Platerier Chatsipe, Wad Fivally released Fromrhe
Sureide cell crud placed ITA Z-Hovse Ad mausrratue SEyATION,
lu the mouzh or May aoly Ci Epps awe (OL Lop ce”
A proached pl Acariee Cell Thacarevhey hing +o STOP Filan
GRISUANCES, Jerrers-aadrelliys stare derswdaets Keate
Ancl Leovaed mw hrs comp (qua? s . Dersudauts Me Epps told
plpvatiee ¢ iP yoo Pils ANOF hse prece oP paper bade ins tht
OPPICE —_ Th oy TO beealt YooR orh SI leg OFF . Dereedawr
Lopez stared} UE MO playes var h yoo Ma Che STIAW, SO
TEST US ¢
P laiwiie vurore dé newdlanis Kaw SY “aborsr Jerre son Chy

Cone Conor’ Nor havin 4 polvey POR pars Iggjc EQUIPMSET
ve whe oils cel{-~noa-ha Vint A wheel chante. fu the Surciel
calls OP SHooss, Dersudac Raney 4 freseyihe, Kséley ,
“Me (C3caure railed To psmecly A Kdown RIC OF Subsraurty|
Rinse ePofagHaaa POR phatopmniaa prReHIRC (albu MRAGES of 20
'T

Platurfer sued VIUDC “dsraxdaurs fo bevh theta fud®tdual
ad OF Pic tal CAPACTETSS « Plarfer seeks Monetary coves! I)
The eons oF “1, C00, C00 clollnes ry cl WAYS
Aad “4 DOL, OOO dolla AS hy pow! TIve clawa.oss AnclS ig jouerys
peliche

&. Lecal Sreudard

A Clain is plausible whens The Factual CONTENT Asseered

by platurier allows the Goer two dasus the rsases abl ©
INFER, ENCE thar the dle REGd ANT IS (; Pabls Pon The Miscowel ICS

plleged.” Ashceorr v. Lebal, 89 Ser 1937, 1747 (i004; Bell
Atlante Grp, Vv. Tasorbly, SSO LS. 544, 5B6 (8007), Awd ar
COURSE , when REVI SWee i the complahar, 1 Ths SRT should
Accept ths Al le YATIOLS AS TRVE-Awd-CousiRvé them ts ThS
|folar Most FavoRabls To Ths platy Tee Ma CheSsifaw e+ See
Vio Au Leow kKloaleses Pension Fuud v Aamé EpscroeS, 0016 US,
Disi Lex?s 160660, ACW.D MO Noval, d0i6) | Ciriu Schaar Ve
Restd eurtal Fond Con, 5(7 Fad S44 1549 LEM 22004) A
Qoeolarey CONANT ouly labels Awd Conclugtouas-ob-A FoRMmulare
PSCITATIOA OP hs SOMENTS OP FA CACSE OF ACTOS “iS ROSURF WSS
A Complaint Must Costa Fa croal CONTEST Alloasuc the Court TO
clea the RSasouable fyeceswas thar the dsradmur 75 [able
Foe the wirscenduct Alleged -Twowld y, 5 OD US O44 ,S7O (3007)
C, Ags evi

Case 2: telacosiaa- Maw placnmesise ealed 1e/dalver Aan rasa Mosc
Derendaae whom was olaced| bx; Fate Wiewixgg in his Yo OSC.I (983

= %T

Comp AINT (Sovewmsagur OPE cRals who PpoPoair at S CRESTOR Any
FUNCTIONS gewseally ARS entine to eouulfePsd Fem abiltry FoR
ofl dlarvages “PuSoPaR as Thee wondver does por violate cleael
establish STATUTORY ~02 ~Co usiiuTiowt| pichis of whieh A acrsnatble
PSRson would have Ksoadn Hailous Vv Firacerald, SZ US 500,

G18, 73 Ledad 8%, 108 Scr 2727098) Comtioss omired)
“WIDOC cependanrs cleanly violarsd SURFICI oily clare
Rights of plaivitsr Me Ryaa C.Chetsrian ; Aud was placsel 05
FAR wa RNwe «FAIR WARNIaG WAS ~And-CoATWE TD be the dsmeur-4n
This case,
- 1) ° Doe. De Peucl NY sho lel Nor be A losad
CJualtetcd Taimunity i bits CASE Aga iaisT

Platwteme

 

The (oualfefsd [MA Muntty iNOULay fs WHETHSR ThE allecs
pacts that the dorsedawts wlared platuiier Ma heistiad
Coy sTiiprienal Rights. Saucier v, Katz , 033 US (94 00 d00, | 50
Lead 278, 1Al Ser U5! Qo0l) The allegarfous hs plaiurisP
Complaturs Show ther each fudiutduel UNCC detendatr fudsed
violared the plasurters’ coysttrurtonal Rds, The véwed f@u iy
1S whethsa the law AT ths Tims oP thé alleged cou sTirurtows|
Violarfon was Cleaaly esnablihsel, Lol ardbi-8bo.,

“Thar 7s 70 say, the Right the orPidal is al Sosd To have violarel
must have bean “cleaaly establithsd “he A more paeitulaeiecd,
Aareh bi@reuS4MoRe. pad Rihnart BOE soldadocOnuge eBMwYF the Riche
most be surrtetswrly Clean thar A Rsasougble opek Pal vould
Dudes rand That Khar . he rs Coie Viol ATES That Ric hr, *“Audenson
V. Caeighron, BS US 635, G40, 17 Lelal, 3,107 Ser 3034 (1987)
To dsretmtins tharthe law wads Clary establiSad, ths Qvar
need wot look to A case with MdauriF4[-00-EVGN Marceall
Simillfar” pacts. Hope v.Felzee, 53le US 730, 739-74, 153 Ladd dob
(LaSer 250619002), Rather, the staudaad fs ove or Fae hun
uhee The cosTouRs op Ths Riche have bees dered wth suruer
SpedPic ry thar a Sine o pricial had Fai Warniy sar (his)
Coaclucr dgpaiusd A victin -02~ he thes Case oF platwrer pels 4» Then
“M00 d Srewdanes 1S wer Burts to QualiGisd imamunittys Haugen V.
Brosseau, 339 F3d 657, 0003 US. App. Levis [S517 Ar 4. CFC O03)
(c Yrarion omitted) , SSE Also Falece. O8le US aT 740 uw. lO Che obj scr

 

aa)
aes

om ths aleaely establhsd Puaowity smaudaed fs yor seine
okercrewr Feom that oP PAR. WARUE cd Ceibaried andl alrcearion )
Plo N) rIPE Com [Ant Allecsd spsctric raers thar dares RATE
“Muoc “dareud AST delib SRATE WwCPEENCe TOW aad | is SRG JS
physteal Hyper ss berg house under Subsranrfa| sk or
han Reside pS condtstoas Dd? coneinemconr—had 4 Oeorscr el
Riehe To be qtvaw medical TREATMENT, TO have a whse-chase
RUsids Ths SudeMds cell P= paralegic ERUIprowe TO pasuwr hon
Crawl Aiz@Ound ons A Floor igjoeraw hfs paraleg c legqravd _
desicd cleanips wuilsr papar soapandararul / pei ¢ PERCE
TO ge TO REcRSATIOn CRaullig Around oy the Maoc ‘dental To haus
paen leave EQUIP MeV -v2- DE Gi VE hf whee | chave iy Ths RECREATION)
Cage Feov metordrpusea tFosDseye3e ed LPogiral Page REMBWN THOS
IO

MOCO ‘clemeucianz’s Shoold wer be crawted a plorfo re U Fseaks 5
pévivse dereucliw es had Fate Klaediys ‘Thaysh platirfers Jerrers,
Gee viwces File agi est Them rycl verbal MceTeFACE Commun ATEr
PUTTIRS ow Morice of his seeious Physical Koyoniges OP SORES loeodses
Aud CON SST bieediey bey ' Foece| TO CrAusl ARowwd OAS chs Floor
Pom Months Witour his wheetchafe. Deredaurs Kueu Ths
law was clearly esrablished fe rhe Efe lich CSacetr nud Sutee
Counts or FORCINy plareriaeto derécate Ii A hols be th iy stools
espedally bein. q paedlegc with ONE LEG wirtheor hawdicap
oiler racthites. Mitchell v Neweyelee 245 FSuppaad a0, 204 (1) MESS
MLS) Chielelis 5 peiSonse davisd Aceess Toller sired 4 valle
Claim air he was prreposcly Subpsaed 70 dehumanicnat pRisor
Condittons rsqapdless WF AVY Eicle or haar) 50s, Ly faut ySmerh
E34 Fad 38F, 373-44 C1192) (railsee To provide Adequate toler
Paciittes Aud NECESSARY physica] Theeapy FoR monThs~ MARU WAS
the pespousibls ofFicial is ChARGE Awd Fully advised) see Alse
[ic CRay Ve Burrell, Sl pad S57 305-1 C1 21975) Cashase)
(Twe clay CONPINGMENT TK SiRip ell Condhfows wth hols inthe
Flooe Rathse thaw A toler vielarc! The Ei br Ameadasur)s
SCE Kowally Johnsson vellilltines, 756 Fad 1317, BA3 ("Ce l?e)
&E Fad 131%, 1323 (SC 2 (VICI Hove Step tell CouRWoMoery
could Volare whe Exclirh Ameudmease clepsw ces »Y ON T his condin 209
Fa sthe above Msredl asasod 7he Corts vuill Atkyow Isdse
[MAC derewdwes sho ld NOT be Allow Gia lies ec In munity, NOR~

Cc.

Aransas Th fe VoTIOO TO Dismbcs because Enc deksudast hac|
Px a edearad a4 Nich 2 gadmeritaav filed Selw/eS Page 10 of 20
(|

E, THE LAU) WIAS CLEARLY GSTARCESHED
AgAiwst MOC DEFEORNTS HIGHER RANK
_ OFPicfals
Hast, the claims slafuriee has Rakssd in his allecaTbo.s
peove each WOOL depeadaar Kaeaythic / Ramey / iCeeley, (eonsarel ,
KeauTe, Epos-nod-Leoused Kuew About the plawritr series
Phycical ipfurlss weeded m&dical atrestioe Eh s7h Rough lerrGRS ,
PALE To FACE CoMMUMeA TIO) “oR~ gesvne OS beng Filsd diasaly
purr hen on Novis “provind, each deredant acted wh dekbeeare
TwHFFSRENCE® Add secondly rhs law. was clearly established
iv The Efghch (ocSr-aud-orpge Siroe Coors ther QUOC dspeudwtS
have ® obhgaiiow “ANE-RESPENS| Lily TEgive plafurig med tcal
TRSATMSUT & . a,
FRisow OPP erals sued aS MDOC daraudaurs Cay or be held fable
under (93 -on A theory oF ResPoud SAT SUDERIO» See. g Choare v,
Loekhaer, Z Pad 1370, [37% (B™el#3) | |
However, ‘Suparuiseas such as WILDE dsroulaers y Can Frycue |Pabili
FOR. Then PeRSestl ia) vol VEMGK A A COSSTIUTION 4 | Vio | ATI 04) “62-WhSK)
There Corrsatis INACTION AMounTs TO deliberate fudiFFo2QeNC To
-oR-TACIT Authors 2arion of the Polativs PRacHeces. Td Cforerwa
QvoTATIO’ MaRS aud Ciration ommred) (quering Feutr ¥. Noreis 405 Fad
147, US! Grceltt0), avd Howaed vi Adkisex», 667 kad 134, 137 BCA ARP) |
speci ally , where A prisover—such as Plawvi pe Wl Kyaw Chersttany
weeds medittal TReameur Pitcon oFFifals ARE Under A Gustfnitiaed
Clty Te See Thar ir is ruakshscl. Ceooks v, Nia k 72 E20) 500, 50 (StH
Cige WEG) Latthanicerctectolbissardpa/2bpr lous Théraaheee the duty

 
fol

re Furnish TREATMENT 7S unfilled ihe MERE CONT RACTIC oF SRY
IITA AN Fadspendsnr does yor immunize ths Stave Prom Fabiliry ee
damages 4 Fail fog TO Oko vedte A PRisover witythe epporrowivy
FOR Suck tTREAmENT . Td. ( cing Wesr v. Arkivs, 487 US.42, SS, 10S
Geral 101 Leled 40( 1996); see Also Royd v Keow, 42 #3) elo, 96408
5).
All of the MDOL deraudaurs violaree| clea, esmbltshsd law situ h
This paer or the W quiky derasd@ ther esuitue x4 (ours do mors
Than dereemtive Thar thes law was cleadly ssrabltshect Pe the AbSTec
Roece v Grosse, (oOrad 452, 491 6g 5); see also Kahle ve Levwaal
N77 Fad SH4, 553 (8"CROO0D) (At A high enous h level or Abstraction
EVERY consTTsuTional Right is cloaely esiablished ),

Tn this Case OP plabuiier ; tr Fs plan WOO dspevdawns Phecyths ;
kame, keel, Keaare, Leonmed, Epps-aud-Lopes Kevams All thes
RelevawT FACS Abour plasner [leC haistiie psebeal weed the
Ub weuluess oF ra liug TO ENSURE plawtier rscleve adequais resguar-
Kloold have bee Apparent. Awe the only Rslevar ect the |

(eur Caw identi is Plaiuiter sont ISTce2S, Greeancds aud ead
dered any CBW POLE TO Mice” ThiaDcoch Releuanir Ackswud Jesh EGS
Jaasite was blealisc , leer withour Kis wheelchme Fae Months
Rawle ARovwd fe hes cel ( TO vse ths {0ilsF ’ CRA Ul ny RTE
Gute Iecell tw vse 4 Chewsse wiles, Aud matoly Crawley ARcond
iN Ths BECRLEMION CAKES aK) cold WEATVER_OF PAs Arvd SNOW Whihl
A bleach imi leg e While MOO dercnclwrs Oui} ASWSR FO
thei Moribs to Rswitts Fle beroee the (overs — open ly Aduirs
datoedanmsoRBRakiringeutehier Aes nbaelchaeburba(AdSeq)
13

Administ Rate SEAS CATT cal } SUrcrd g cells~9 wd-On RSET aa
DuBidse
Als The MIDOC cl crudnw's dlereuse pails b&cause deradagts
Kye planer Com plse the Griunsce procedure , bur SSCRST ly
TRIed To basrboozle ths Covrn' with tales evideuce beca use They
ha Ve fo There Pasties Ths comoler iba) OF plaAvrRe Wh. harsrGy
Gitievanice Appeal process . Gee Tur'l Unies, Uaw v.NURB 459
Rad (394, 1336, 48 US App. DC. 308 COL 621772) C Stompaly Siared ;
The Adverse freee Rule Provides That whey 9 parry hAs
Relevant evidence wih his cou7kel which he Fails to pkodvee,
Thar Failure gues Rise Te Aw treteuce That Ths Evidoues 1
Uumavorabls 70 him), Derasdarr Rogues re Eaeyst should be dawisd.
MDI deraadauts Kuee ths law was cloraly established rok
Any ticdua dcesudayr TO d SU y mocl*ca/ TREATMONE espacial [ Y
hw Dl siay‘fre Strvation: To OS FoRCE To lie by the hawels oF
(Roel unusual puntthnaser To be deniced A whsel char fu Wiss
cell fy Ad. Se, Coa) FIOM, Sini P cell-we d-nantnly own-sids REREAT IO
whe he oly has ONE LEG be Reece To live b y CRAW| IC
Apovud. ‘See, Ruse v. Agwos, (53 Fadl eM 11 130(7Cig es
C revensins Summary jos Mcur Where pRESou ofe cial yuGRS AWARE
thar a disable prerecal demawee who used CRurches had Fallso Aud
IN ursd hrsrselF on A Gkippory Shower Floak, hur whses the ofPrctads
declived Tw Take rensaable mstsures To hele him sarely \ Acconcl
Ln Faut ¥. Smtr, G34 Fad 38%, 34a-S4 (HC. Proding Thar the
FAL RE OF pes 00 OFF ICA, TO EMSURE thar Mok, [Say to atned Gamares had
ete dtp be Tiler wie Conus RESd Tedeaeema Sug heayeclsonan 0 A peisoree

 

 
14

Cou sTitancs a Rights) « THUS, WLDCd CANINES “Moon 70 Dic mi tss
KS Pree VO lows hec4us = the laug uiAs CLEA al Vv eswbl check Johacos

ve Mllliaae 86 Fad IF, 1328 (EWC (986) «

b. 1 lafsrier has SXHAUSTED ALL HR ADMIMioTegtive
ReWenies | .
‘Dercudawts have riled a Pefvolous [lero 7 Disetiss “aed
Raised ths pact thar p \siwitier VaChetotins® has wor Extauscod ~
his Adan rsresttve Remed tes ri Eveiey Slygle Goud Clalw fry
qhete “Moria to Ofauicc tiled recently. Baur platsrie has
ATiachsd each ste ep the gatevowcc To Thks Susgestfoasaeds
Cp osi8ion TO the MUCCdcresclanes Moris. to Oe ss
_ (See arrached Gait vesce peocsecliyy Fulcd by plaiitinrd
For whee RSason,, PASTE REGUS This (ovat t0 dewy WILIC
Clorend jut logan to Dis Mess Avdl GRaalt plac WTP MOTOS ¢

 

 

 

 

eS | man ih {, DS sina A C [aca jc ius LADD dersudenis .
“the MOC “dorsudaw7’s Nave vor idesrtersd Any groouds validly res

CARVE YG OUT AN EXCEPT 0S <a ereP GRANT there Morea To

  
   

If mMiSS i Hee FUSE eAch oF Th GR qeounds 0S bas sd On) lack OF
ev idbuce jt sg ACC OGATON- Awd vary (4 crical pSRsua SO TO
Dlaawily clony gacts abner Physical jepeaes wins obv.oas, ancl srescbwuis
ew he Raced a suberacital RisiCor haem auc distayradecl Thar ek
by Ati (TD Abaie ths 2%. NH Ua v Lphore, 197 Fadl [8O, (2d4 (1494)
CQuoring Franca V Presps Naw S | ( US AT Ky 7)
Case 2:19 (ont 4 NKloy Ba guraant 32, rie Thessh190 PBbe espace ly Since

 
stuce MOC doresdanrs have opsuly Adwitrrel Sphstie Marti
wD Dai ss = cleroudawz's Retuse To Allood a ONG Lee

PARA lec € WM ATS (pl acerter ) To havs 4 whsel chare ny his cell
the sreip-cell sufcide waTch tudematuly ourbide ASURcATIO dota
“the cold months of Jawwiay ADIT tothe prcsour dare of thts

Fitvouy oF Quggesitons Aad Opposition. [hs Facts prove A
EXTREMEly THRIROLS barbaric wAreative thar MOOG detcucars
TRY de sperately To ovERshécload Theo yo h a SMoles 6 CREB OF
Filiog the MUGC dereudaurs Wlozfox to Dis sss o

Foe qe Fog ey RSASINS y PRAYER FoR relrer Thaoysh olanstier

YA USC § 173 comp lait awd REQUEST Fad epowerue? eelier
Should be granred « Taiwh?ch, the dew?al oe MOCC derswdasrs

Morton to Diswics choold be toral ly dewisd »

Ht. Toidfuedval Capacity Stands AGA) AST
MOOG Deersndaurs |
Platiscar may oly S68le puonstaay damacss quatusi NOC dersdanns
ic, © 7 0 @ 7 0 0 ep
Go thet Rudivideal capadities. Harer v. Melo, 502 uS.al, 31 (1¢42
( holed ag STATE AciORS, SvEcl ie There fod Vidya] CAPACI SS , ARE PERO
Wivhn ThE MoANiyy op $1982. The Clevesth Amaodmswr dots Nor bak such sui
For phase neasenly, pla bile asQuest MOO dercucliwe Moris ro Biseass
And AlreauwSues To be degiiss-Aud GRANT planner Ougyssr Lous fd Opposnr,
Po URSOAST To os USC IAG, . es NM C ches hd
Ldselas onclee rs pavtly of pppoty BICO NO MORE Victims Bl
TASER AB HURON 4A TIGE metinereer levstlf2i03i19 padeAscesan Cay Me (oll!
STATE OF MISSOURI

 

DEPARTMENT OF CORRECTIONS GRIEVANCE NUMBER DATE FILED
OFFENDER GRIEVANCE APPEAL TOCC \F —(9S 7

 

 

FFENDER NAME (LAST NAME, FIRST)

Chiashan, Ryan [O1 Yor ICCC
REASON FOR APPEAL

[ Cet ied Auld (eh wnt fralee2 QT co! the sic 2 NEB Ses t-
LLG? 7 WILE WE OI tA? hich pid Ein 6 pace? ic
B60 ba thfel 10 bath. bid cope ind. 30 fi tlie Li
iL Chibi [eked] And £ hd 10 CLAIY +0 ME gos te €
‘he Seti iE 6ACL. bunch OD 2del F" and _10t? 2019 Le PPLE
Cel As wnt Sed Penis hem 1a fl Liuiclicdep pelcon Ligh Lé
ra PUBS UL ON ith One adh DACA) 1c phied io fh laa
tA — : ie tran 32) Aw) at 2 SYMP +) Jor Ate
fx. y= no) Eh? dept heb rt ly l, pepper c jy
hips pps 2 (2.5.4) uialstin Bad ctvek
AY? oa 34 1) DshNealt. 2 YEPENC INES fo EINE Ker Dey, Kecdey., Kicniz
Lesage L Laps AN J Laps “Ze Lbka ein 9, SFrevals [udpeies prt, Divx, Lani hin. i pnt

 Jewnir ek Lani Che ett Cictl uasatiural penis Arti € FRE E07! 2 Daas LF vari,
Lvky XL ALES Ale PE OMe: we Wrenn! And le FT DAS jw eX: R's pS

DOC NUMBER INSTITUTION

 

  

 

   

 
  

?

WZ ted? He i
-
Lie a? oat

DFFENDER SXGNATURE

 
   

DATE

7-/—-19

 

2G BIVE

 

2 pee een
ov OF ADULT INSTITUTIONS
naw Ca

attend

 

SIGNATURE

 

DATE

 

Finalization of this appeal represents exhaustion of this grievance pursuant to federal law, 28 CFRs 40
OFFENDER SIGNATURE

 

 

DATE
Case ?:19-cyv-04144-NKL Document 22. Eiled 12/03/19 Pane 16lof 20
10 931-3378 (5-03} ety

 

 

bla}

  
 
   
Michael L. Parson

Governor

2729 Plaza Drive

P.O. Box 236

Jefferson City, MO 65102
Telephone: 573-751-2389
Fax: 573-526-0880

 

Anne L. Precythe

Director
State of Missouri
DEPARTMENT OF CORRECTIONS

“Improving Lives for Safer Communities"

GRIEVANCE APPEAL RESPONSE

July 31, 2019

Ryan Christian
Register #1016091
Jefferson City Correctional Center

RE: JCCC-19-657
Other
Received on July 10, 2019
Reviewed on July 31, 2019

Your appeal dated July 1, 2019, has been reviewed. The grievance response adequately addressed your
complaint. You were placed on suicide watch in accordance with Missouri Department of Corrections
procedure IS/SOP12-4.1-Suicide Intervention Procedures. You have not provided any additional
evidence to support your claim of cruel and unusual punishment. Your appeal is denied.

An

Jeff Norm
Deputy Division Director
Division of Adult Institutions

JNijl

Case 2:19-cv-04144-NKL Document 32 Filed 12/03/19 Page 17 of 20

 
STATE OF MISSOURI
DEPARTMENT OF CORRECTIONS

OFFENDER GRIEVANCE

> | CY
CeOu ditt eile

 

GRIEVANCE NUMBER IRR NUMBER OATE FILED

Vide

 

 

 

 

weed (G- US? | wece ONT |

 

  
 
    

 

  
 
  
 
 

   
  
   

INSTITUTION

BCew

OFFENDER LAST NAME

Charstian

OFFENDER GRIEVANCE/REQUEST

DOC NUMBER

joi eo (

HOUSING UNIT | UNIT

t

 
  

Cpe and iN) 5 6h Prniehment fa (Ce? HT ot ME wwhEclehLit~
becAvse L[ with 2n Si2il WIZ wth Ane) LC m B pati. Pre ith
an2._lee that i4 Chuck. And Copling. tap wp2e2Ai= hey phe
£ pach ly2e DELSSAN aro 1 had te ccAw) toe the. AICI.
+03 get wre kee oped. hbych 20 Apol G12 22LF Ai
the 5 £ me Ard n2gepl Pi sh Mette fa fe-_palhix: Licsif\ D2 SAN
wiih A hip Ampurition with Ne. 12@ peachy tic: ibbt WS

rank. ye, do fA! wheelebae SO how WAS TS eo pMese 72
eet back. Dol Lacth 1o_e¢er te the deat lkh crAvling
hake Ctx) At) AbisyAl Pun ighnent 4 v

 

 

 

 

OFFENDER SIGNATURE |

eavisiaicii kasi (le RESPONSE

 

 

a i? i. \
SUPERINTENDENT/SECTION HEAD SS e. iu L. fe may ye
> fi “ -f oe ce
C Cn ea ech f.. - of ee
~N, ene a iad

 

 

 

You have the right to appeal this decision
the day you receive this decision. Failure

to a division director. rr file an
to submit an appeal within this time fr

cbpesttorm with the grievance officer within seven D days from

constitutes abandonment of the grievance.

 

(C] | ACCEPT THIS DECISION

(1 | APPEAL THIS DECISION

 

OFFENDER SIGNATURE

 

Case 2:19-cv-04144-NKL Document 32 Filed-12/03

DATE

 

119

 

MO 931-3377 (12-04)

ao AQ £ OP
Gort aye iro Vl ZU

 
 

 

Missouri Department of Corrections

 

 

 

Jefferson City Correctional Center
WARDEN’S RESPONSE

TO: Offender Ryan Christian #1016091
CATEGORY: Other — Conditions of Confinement
LOG#: JCCC 19-657

DATE: June 24, 2019

I have reviewed your grievance and pertinent information concerning your complaint of
suicide watch protocol. You contend you were placed in a suicide cell without your wheelchair.
You also contend this action was inhumane, cruel, and unusual punishment. You request to be
able to have your wheelchair in the suicide cell with you.

Be advised, I have conducted an administrative review of your claims. According to
policy SOP12-4.1 Suicide Intervention Procedures, “Any cells designated specifically for
offenders on suicide watch will be situated in such a way to allow unobstructed visual
observation...i.e. minimum of fixtures and minimum equipment.” A wheelchair in a suicide cell
which contains metal parts would pose a safety and security risk to yourself and others. JCCC
staff have followed policy within the guidelines set forth. Therefore, I do not find in your favor.
Your grievance has been denied.

If you disagree with this response you have (7) days from the day you sign
the grievance in which to file a grievance appeal.

ft Aye < Vy “a
ta hE ny Date: bfeu/) /
J  _v 77

     

Warden:

Case 2:19-cv-04144-NKL Document 32 Filed 12/03/19 Page 19 of 20

 
 

 

 

 

 

STATE OF MISSOURI
DEPARTMENT OF CORRECTIONS
INFORMAL RESOLUTION REQUEST ["] EMERGENCY COMPLAINT
[ OFFENDER NAME. y ; ‘ a : DOG NUMBE|
Re fon Costa 1ch} é oO gq (
DATE STAFF MEMBER REGEIVED IRR COMPLAINT NUMBER, . : ee CATEGORY . HOUSING UNIT
a see tt Go ilvs Tae Jad.

 

 

 

 

STATE ae COMPLAINT/PROBLEM BRIEFLY- ONE ISSUE - BE SPECIFIC

f hid Pol ES haere ba C2 Chel ae wheed ecfiris > :

hfe) wns Bret sip nthe. cell gyi
ro the doe to Ger Neb Seige: SP Ck.

P- il: LAF Ane) ara 7 /A-_bxs PVYMIFLE Vet; ah
zontine te A wheelcharc !

 

 

 

 

 

ACTION REQUESTED: STATE REMEDIES YOU ARE SEEKING

‘3 pos el of 14 ; * 7 a vy on, qe f{o- we ao op a Bet i
Ae NE FO pADPR GPA _S hesecla) not 62 HACE C&A}
% 2. + ‘ .
be PR ee

 

  
  

 

te? he ty bag

  

é

 

 

 

STAFF USE ONLY
DISCUSSION OF COMPLAINT (SUMMARIZE R BSULTS OF MEETING) | 1

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

y if, ie CFS pegs Net eLfALE tf Lh. oe er iches Lib ine cy
a y f if
Vi
[_] IRR RESOLVED BY DISCUSSIONWITHDRAWN Ther NOT RESOLVED, BY DISBUSSION .
OFFENDER SI@NATUBE eee DATE STAFF SIGNATURE o Oo DATE -
eee ee |e 9 CL Mk few \Pgr 7
STAFF FINDINGS/RESPONSE —
“ve a on . : bi - ce PATE af. Li 4 veered eg 3u3i1 or Je. fi
REVIEWE Ryonnrune . = NE RESYYTS 7
\ fa wh Anprke Curii4 C DHILS ["] SATISFACTORY [7] UNSATISFACTORY

 

 

 

YOU HAVE THE RIGHT TO FILE A FORMAL GRIEVANCE, YOU must FILE, A GRIEVANCE FORM WITH THE DESIGNATED STAFF WITHIN SEVEN (7) DAYS FROM THE DATE
YOU RECEIVE THIS RESPONSE. FAILURE TO SUBMIT A GRIEVANCE WITHIN THIS TIME FRAME CONSTITUTES ABANDONMENT.

 

OFFENDER SIGNATURE DATE

 

 

 

 

MO 931-3376 (9-17)

Case 2:19-cv-04144-NKL Document 32 Filed 12/03/19 Page 20 of 20 »

 
